DETAILED ACTION
Claims 1-11 are pending. Claims dated 02/08/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 02/08/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (“Jogging with a Quadcopter”), in view of Mueller et al. (“Joggobot”) and herein after will be referred to as Mueller and Mueller 2 respectively.

Regarding claim 1, Mueller teaches a method for facilitating fitness training using an unmanned aerial vehicle (UAV), the method comprising: 
receiving, by a computer system, a behavioral objective input (pp.3-4 Fig. 3 the quadcopter is configured to travel around a jogging lap at a user-determined speed), 
the behavioral objective input configured based on a performance goal for a human subject (p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”); 
Applicant’s specification [0054] discloses that “A "behavioral objective" or "objective" in this context generally refers to any sort of defined goal or target configured to guide an autonomous response by the UAV 100.” In Mueller, the quadcopter’s pace is set by the user. Examiner interprets the quadcopter configured to fly at a user set pace to be “a performance goal for a human subject” since it pushes the human subject to try to go at that same pace (see Mueller p.4). Examiner’s interpretation of a performance goal is consistent with applicant’s disclosure with states in [0106] “For example, the behavioral objective input may include one or more parameters that define a performance goal such as a particular speed, a particular total run time, a particular lap time, a particular gait, a particular pace, a particular or elevation gain.”
Mueller does not explicitly teach: receiving, by a computer system, perception inputs generated by one or more sensors associated with the UAV;
However, Mueller 2 teaches: receiving, by a computer system, perception inputs generated by one or more sensors associated with the UAV (p. 3 paragraph 0002: “Our Joggobot is able to track the position of the jogger via an built-in camera and tag detection software”)
Examiner understands in Mueller 2, image(s) of the jogger captured by the Joggobot may be a perception input. Examiners’ interpretation of “a perception input” is consistent with Applicant’s specification which in [0003] discloses that “the perception inputs may include images of the surrounding physical environment captured by cameras on board the vehicle.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the quadcopter as taught by Mueller to incorporate Mueller 2 to include receiving, by a computer system, perception inputs generated by one or more sensors associated with the UAV, because doing so enables the quadcopter to “track the position of the jogger”, and by extension be keep track of the jogger at all times.
Mueller, in view of Mueller 2 teaches generating, by the computer system, a planned trajectory through a physical environment based on the behavioral objective input and the perception inputs (Mueller Fig. 3 planned trajectory and quadcopter moves at user-defined pace; Mueller 2 p. 3 Joggobot takes images of the jogger), 
the planned trajectory configured to cause the UAV to lead the human subject so as to satisfy the performance goal; and (Mueller p.4 performance goal of pace keeping)
causing, by the computer system, the UAV to autonomously maneuver along the planned trajectory (Mueller Fig. 3 autonomously maneuver along planned track; Mueller p.3 “we set out the following criteria for our quadcopter: a) being autonomous yet manually controllable”).

Regarding claim 2, Mueller, as modified (see rejection of claim 1), teaches the method of claim 1. Mueller also teaches wherein the performance goal defines a particular running pace and wherein causing the UAV to maneuver along the planned trajectory includes causing the UAV to fly at a speed that sets the particular pace for the human subject (p.4 “As the quadcopter’s speed was determined by the 

Regarding claim 9, Mueller, as modified, teaches the method of claim 1, and wherein the perception inputs include images captured by a camera coupled to the UAV (see rejection of claim 1 - Mueller 2 paragraph 0002 Joggobot takes images of the jogger).

Regarding claim 10, Mueller, as modified, teaches the method of claim 1.
Mueller also teaches wherein the performance goal is any of a particular pace, a particular speed, a particular time, or a particular distance (see rejection of claim 1 - p.4 “As the quadcopter’s speed was determined by the jogger, it was not surprising that all participants engaged with the quadcopter at some point by using it for pace keeping”).

Regarding claim 11, Mueller, as modified, teaches the method of claim 1.
Mueller also teaches wherein the human subject is any of a runner, a swimmer, a bicyclist, a skier, or a snowboarder (p. 2 Our quadcopter is an autonomous unmanned vehicle (UAV or drone) that flies around a predetermined jogging path at a fixed speed in order to accompany a jogger.”)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in further view of Siegel et al. (US 20150370251 A1) and herein after will be referred to as Siegel.

Regarding claim 3, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not teach wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end.
However, Siegel teaches wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives ([0020] “finding the preferred path”) using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end ([0020] Individual cost functions for each drone 105 may be minimized in a “greedy” fashion by finding the preferred path for a drone 105…Routes for drones 105 may then be determined by optimization methods such as gradient decent, and heuristics such as those discussed above may be used to reduce the complexity of the problem.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Siegel to include wherein generating the planned trajectory includes: processing, by computer system, the behavioral objective with one or more other behavioral objectives using any of gradient-based optimization, gradient-free optimization, sampling, or end-to-end for the purpose of finding an optimized preferred path for the drone, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “processing, by computer system, the behavioral objective with one or more other behavioral objectives using gradient-based optimization”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in further view of Thörn (US 9513629 B1) and herein after will be referred to as Thörn.

Regarding claim 4, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not teach further comprising: determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired.
However, Thörn teaches determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired (col 7 ln.37-49 drone obtains heart rate values); 
In Thörn, the Examiner has broadly interpreted the condition of the human subject being “tired” or “injured” corresponds to the drone sensors processing and determining “upper threshold heart rate values in the human subject during running” - Thörn explicitly states when upper threshold heart rate values are detected that “it is anticipated that the user will not be able to sustain the higher speed” (col 7 ln.40-45). Examiner’s interpretation of the condition of “tired” or “injured” is understood to be consistent with applicant’s disclosure where the sole mention of “injured” or “tiring” is in [0102] which states “Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring and adjust certain behavioral parameters such as speed accordingly…”
and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired (col 6 ln.30-34 “The drone may be commanded to increase speed in order to increase the user's heart rate, maintain a current speed to keep a current pace and/or heart rate, and/or decrease speed in order to decrease the heart rate.”)
Examiner understands that adjusting the speed of a planned trajectory is “an adjustment”. Examiner’s interpretation of an adjustment is consistent with Applicant’s specification which discloses in [0102] Based on the processing of this sensor data, the system may determine, for example, that the runner 1202 is tiring adjust certain behavioral parameters such as speed accordingly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Thörn to include determining, by the computer system, based on the perception inputs, that the human subject is injured and/or that the human subject is tired; and adjusting, by the computer system, the planned trajectory in response to determining that the human subject is injured and/or that the human subject is tired, because doing so “improve[s] the experience of runners using drones to provide guidance regarding pacing” (Thörn col 3 ln.58-59).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in further view of Meier et al. (US 20170244937 A1) and herein after will be referred to as Meier.

Regarding claim 5, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach further comprising: determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment.
However, Meier teaches determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment (Fig. 10C arrow 1026 UAV changing trajectory to avoiding object; [0129] Upon detecting an obstacle, the UAV 1020 may modify tracking trajectory (e.g., as shown by arrow 1026) in order to avoid a collision with the obstacle 1024)
Examiner interprets in Meier, that an obstacle in the physical environment is a “terrain characteristic”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Meier to include determining, by the computer system, based on the perception inputs, a terrain characteristic of the physical environment and adjusting the planned trajectory in response to determining the terrain characteristic of the physical environment for the purposes of avoiding a collision with obstacles in the physical environment.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Mueller 2, in further view of Taylor et al. (US 20180096455 A1), in further view of Ungari et al. (US 7887459 B2) and herein after will be referred to as Taylor and Ungari respectively.


Regarding claim 6, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach wherein the behavioral objective input is based on tracking data generated by a second UAV tracking a second human subject, the tracking data indicative of the motion of the second human subject.
However, Taylor teaches wherein the behavioral objective input is based on path data generated by a second UAV, the path data 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include wherein the behavioral objective input is based on path data generated by a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data is tracking data generated by a second UAV tracking a second human subject and the tracking data being indicative of the motion of the second human subject.
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and the tracking data indicative of the motion of the second human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.

Regarding claim 7, Mueller, as modified, teaches the method of claim 6, and wherein the planned trajectory corresponds with the motion of the second human subject (see rejection of claim 6 – Ungari col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach)

Regarding claim 8, Mueller, as modified, teaches the method of claim 1.
Mueller, as modified, does not explicitly teach further comprising: generating, by the computer system, based on the perception inputs, tracking data indicative of the motion of the human subject; and transmitting, by the computer system, via a wireless communication link, the tracking data to a second UAV; wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject.
However, Taylor teaches further comprising: generating, by the computer system, based on the perception inputs (Fig. 6 capture images along course), path data path data to a second UAV (Fig. 4A second UAV generates course 420A and shares it to a UAV in Fig. 4B to use; Fig. 6 step 640 transmit course profile; [0066] step 640, the course profile may be transmitted over a communication network; [0080] Processor 825 of FIG. 8 may also allow for the introduction of content transferred over a wireless or other communications network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Taylor to include generating, by the computer system, based on the perception inputs, path data path data to a second UAV, for the motivation to have the data recorded by a UAV (i.e., training courses/paths) to be shared with other users.
Mueller, as modified (Mueller, in view of Mueller 2, in view of Taylor) does not explicitly teach that the path data (in Taylor) is tracking data generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject
However, Ungari teaches that the path data is tracking data be generated by a second UAV tracking a second human subject and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject (col 10 ln.36-38 mobile unit 104 may be programmed to follow a particular path for training athlete 102, as designated by a trainer or coach; col 12 ln.29-33 When mobile unit 104 has finally completed the training path, it will preferably proceed from step 714 to step 718, where it may send all the information that it has gathered during the training session to computer 482; col 16 ln.15-18 In some embodiments, the initial training path may not be created by mobile unit 104, but instead designed and submitted to mobile unit 104 by a trainer, coach or the athlete)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Mueller to incorporate Ungari to include that the path data is tracking data be generated by a second UAV tracking a second human subject and and wherein the tracking data is utilized by the second UAV to autonomously maneuver along a second planned trajectory that corresponds with the motion of the human subject for the motivation to have the data recorded by a UAV to be sharable training data that is usable for users having the same UAV as taught by modified Mueller.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170329324 A1: Bachrach et al. discloses control of a UAV that moves based on previous and current locations of a moving human
“Exploring the Use of a Drone to Guide Blind Runners”: Zayer et al. discloses using a drone to act as a guide to blind runners by leading and maintain a speed fast enough to keep up with a runner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661